 608DECISIONSOF NATIONALLABOR RELATIONS BOARDIn accordance with our usual custom, we instruct the RegionalDirector to hold the election directed herein on a day to be selectedby him during or near the full-time peak employment period in thenext tomato processing season, eligibility to be determined by employ-ment during the payroll period immediately preceding the notice ofelection.[Text of Direction of Election omitted from publication in thisvolume.]STEWART-WARNER CORPORATIONandINTERNATIONAL UNION OF ELEC-TRICAL, RADIO & MACHINE WORKERS,CIO,PETITIONER.Case No.13-RC-2667.August 13,195?Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Irving M. Friedman,hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Styles, and Peterson].Upon the entire record in this case,2 the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.81 At thehearing, IBEW moved to dismissthe petitionon the ground that IBEW wasimproperly denied certificationin an earlier proceeding,CaseNo. 13-RM-53.The hearingofficer referred the motion to the Board.For the reasons set forth in paragraph numbered 3,the motion is denied.a IBEWrequested at the hearing that the Board take judicial notice of the proceedingsin Case No.13-RM-53.The request is granted.We also take judicial notice of the re-lated unfair labor practice case(94 NLRB 607). SeeThe Baldwin Locomotive Works,89 NLRB 403.a The hearing officer referred to the Board the UE motion to intervene.IBEW contendsthat UEis fronting for the latter's noncomplying Local 1154,which previously representedthe employeesinvolved.However,UE counsel stated at the hearing that the local in ques-tion had ceased to function and that its charter had been rescinded by action of UE'sgeneral executiveboard in March1951.Afterthe close of the hearing, UE submittedaffidavits in support thereof. IBEW submitted no evidence in support of its allegationof fronting.Underall the circumstances, we find that Local1154is no longer a func.tioninglabor organization,and that UEmay intervene.Cf.Standard Steel Spring Com-pany,90 NLRB 1805;Electric Products Company,89 NLRB 21&Afterthe close of the hearing, District No. 8, International Association of Machinists,also moved to intervene.As there has been no objection from any party,and as we areadministrativelysatisfied that this organization has demonstrated a sufficient showing ofinterestamong the employees as of the date of the hearing, we grant the motion and shallaccord it a place on the ballot.100 NLRB No. 97. STEWART-WARNER CORPORATION609-3.The question concerning representation :IBEW contends that its current contract with the Employer is abar to this proceeding.On March 16,1950, IBEW and the Employerentered into a contract effective to June 1, 1952.4Thereafter, on Sep-tember 28, 1950, a supplement was executed, which,interalia,ex-tended the termination date of the contract to October 4, 1953.Thepetition herein was filed on April 10, 1952.Apart from other con-siderations, we find that, as the petition was filed before the expira-tion date of the original contract, that contract is not a bar.Thesupplemental contract is not a bar because it is a premature extensionof the March contract, the original term of which has expired 5IBEW also contends that (1) the petition should be dismissedbecause the Board erred in refusing to certify it in another case in-volving the employees here concerned (Case No. 13-RM-53),and (2)the present proceeding should be held in abeyance pending adjudica-tion of a complaintwhich it has filed in the United States DistrictCourt for the District of Columbia to compel certification in that case.We find no merit in these contentions. IBEW has advanced no per-suasive reason for altering the prior determination in Case No. 13-RM-53, and the pendency of the district court action affords noground for abating this proceeding.6Accordingly, we find that a question affecting commerce exists con-cerning the representation of employees of the Employer within themeaning of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.We find that the following employees of the Employer constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act 7All production, maintenance, and warehouse employees of the Em-ployer's north and south plants located at 1826 Diversey Parkway,the Kostner Avenue plant, and the Rockola plant near Kedzie andChicago Avenue, all in Chicago, Illinois, excluding office and clericalemployees, administrative, sales, and service employees, timekeepers,scalemen, time-study employees, engineering and laboratory em-ployees, blueprint department employees, cafeteria employees, hospi-tal employees, watchmen, guards and police, outside truck drivers,firemen, operating engineers, electricians in the maintenance depart-ment, tool designers and draftsmen, apprentices and other employeesin departments 325-die room, 326-tool room, and 327-machinerepair (as specified by the National Labor Relations Board on Novem-*while the expiration date of this contract is not set forth in the copy submitted inevidence in this case,it is contained in the copy submitted in the complaint case(94 NLRB607), of which, as already noted, we take judicial notice.See footnote 2,supra.5Union Steel Castings Division of Blaw-Knox Company,88 NLRB 209.6Cf.Shipowners Association of the Pacific Coast,32 NLRB 668; RadioCorporation ofAmerica,89 NLRB 699.7The parties stipulated that this unit is appropriate. 610DECISIONSOF NATIONAL LABORRELATIONS BOARDber 25, 1949), supervisors as defined in the Act, and Stewart DieCasting Division employees.[Text of Direction of Election omitted from publication in thisvolume.]MORTON SALT COMPANYandINTERNATIONAL CHEMICAL WORKERSUNION2 AFL, PETITIONER.Case No. 16-RC-766.August 13,1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Charles A. Kyle, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Styles, and Peterson].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent employeesof the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Employer owns and operates a salt mine and processing plant,together with a chemical plant, at Weeks Island, Louisiana.,Theseoperations are conducted in an area approximately 1 mile in diameter.Within the area, 75 percent of the employees reside with their families,and the Employer provides and maintains their homes, schools,churches, stores, and recreation centers.A third operation, a villageservices division, is charged with maintenance of the roads, the hous-ing, lighting, and other living facilities in the area.There areapproximately 221 employees in the salt operation, 122 in the chemicaloperation, and 15 in the village operation.The Petitioner seeks a unit composed of all production and mainte-nance employees in the salt and village operations, excluding those in'Since September 30, 1948,the Employer has been sole owner of all the operations onWeeks Island.Prior to that date,the salt operation was conducted by Myles Salt Com-pany,Ltd., and the chemical operation by Bay Chemical Company.From 1925 to 1948,both Myles and Bay,though separate corporations,were owned by similar interests. In1948,the Employer acquired all the assets of Myles and Bay, and the latter corporationswere dissolved.The name,Bay Chemical Company,however,is still retained in referringto the chemical operation.100 NLRB No. 99